DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12, 14, 16, 17, 19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al (US 2012/0255937) in view of Li (US 2005/0205538).
Oe shows the method and structure claimed including a laser machining head/scanner (4) whose movement direction is moved by a robot (1) to cause the head to move along a machining line which is shown by a welding locus wherein a shape of a radiation/weaving locus is variably made by the laser head based on the movement direction of the head using a laser as illustrated in Figure 7. Oe further teaches for a motion of the robot (1) to change a posture and a motion of the head (4) wherein the user sets or prioritizes a frequency of the weaving motion of the head so that the head is enabled to make the desired shape of the weaving locus. Also, see para [0026] to [0031], and [0054]-[0058]. But, Oe does not show adjusting the shape of the radiation locus such that a constant relative angle is kept between the movement direction and a direction of a representative angle of the shape of the radiation locus.  
Li shows it is known to adjust a shape of the radiation locus (508) wherein a relative angel of the radiation locus is kept constant as a major axis of the beam is aligned perpendicular to along the movement direction/center line (504) as illustrated in Figure 5 that provides for a constant laser machining capacity along the direction of the movement in a workpiece. Li shows that the shape (508) of the radiation locus is adjusted along the movement direction (504) with a constant relative angle that kept between the movement direction and the direction of the relative angle. Also, see para [0063] to [0065].


    PNG
    media_image1.png
    526
    552
    media_image1.png
    Greyscale



    
In view of Li, it would have been obvious to one of ordinary skill in the art to adapt Oe with the shape of the radiation locus that is adjusted by a motion of the laser head that is prioritized or set in advance when both the position/posture of the head and the motion of the head are available as the shape of the radiation locus depends on the motion of the laser head wherein the relative angle is kept constant with respect to the movement direction of the angle of the shape of the radiation locus so that the laser machining capacity is also made constant on a workpiece as desired by the user.   

Thus, it would have been obvious to one of the ordinary skill in the art to adapt Oe in view of Li with the motion of the head that is predictably prioritized when both the position/posture of the head and the motion of the head are available since it is the motion of the head that produces the radiation locus which is shown by the motion of the laser head. 
With respect to claims 2, 3, 5-8, 12, 14, 16, 17, 19, 22, 24, 26 and 28, Oe further shows for adjusting the radiation locus made by the laser head as the laser head is adjusted based on a posture determined by the robot with the position of the head that is also changed and determined by a motion of the robot, and setting, in advance, the representative angle, which is selected and determined by a focus calculation circuitry/portion (27) and the motion of the robot (1) by its servo control circuitry/portion (25) that are included in a robot control apparatus (2) connected to the laser head (4) and the robot (1) wherein the motion of the robot and the motion of the head would have predictably provided the shape of the radiation locus as taught by Li. 
  With respect to claims 21, 23, 25 and 27, Oe further shows the laser head that is also provided with a mirror galvanometer (42) that is configured to change a direction of laser radiation by the user. Also, see para [0068] and Figure 3.
	Response to Arguments
Applicant's arguments filed 7/22/02 have been fully considered but they are not persuasive. 
Applicant argues that Oe fails to disclose or suggest adjusting a shape of the radiation locus made by a head based on the movement direction of the head such that a constant angle is kept between the movement direction of the head and the direction of a representative angel of the shape of the radiation locus as claimed, and Applicant further argues that Li shows the relative angle of laser radiation and the center line that is not kept constant.
The applicant’s arguments are not deemed persuasive as Oe is applied to show the laser apparatus that is known to include a robot with a laser head that includes controlling not only the robot but the laser head, via its respective circuitry, to variable make a shape of a radiation locus wherein the motion of the laser head is set or prioritized in advance to make the desired shape as the radiation shape depends on the motion of the laser head. With respect to the relative angle being kept constant, it is noted that Li further shows the radiation locus having a relative angle with the center line (504) kept constant as Li clearly teaches that the major axis of the radiation locus is kept perpendicular to the center line (para 0065) which shows for the relative angle being kept at 90 degree with respect to the center line contrary to the applicant’s argument and the annotated reproduced drawing of Figure 5.  
Thus, the applicant’s arguments are not deemed persuasive as the combination of the applied art of Oe in view of Li is deemed to show the claimed invention as stated in the ground of rejection.  

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761